Citation Nr: 1144562	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1958 to June 1960.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a March 1962 rating decision, the RO denied service connection for a nervous condition.

In August 2006, the Veteran filed a claim for service connection for memory loss and emotional problems.  In a January 2007 rating decision, the RO denied service connection for a nervous disorder to include memory loss and fluctuations in emotional status.  The RO considered the merits of the underlying service connection claim, and while it noted that the initial service connection claim had been denied in March 1962, it ignored the need for reopening.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for an acquired psychiatric disability prior to considering the merits of the underlying claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran has various psychiatric diagnoses.  Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Accordingly, the issue has been recharacterized as reflected on the cover page to better reflect the nature of the Veteran's claim, the procedural history, and the medical evidence of record. 

In a November 2011 correspondence, the Veteran, through his representative, raised a claim of clear and unmistakable error (CUE) in a March 1962 rating  decision which denied service connection for a nervous condition.  This claim is referred to the RO for appropriate action, and is discussed further in the REMAND section below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 1962 rating decision, the RO denied service connection for a nervous condition based on the Veteran's failure to report for a scheduled VA psychiatric examination.  The Veteran did not file a timely appeal, and the decision became final.  The Veteran's representative has attempted to argue that the rating decision in March 1962 contained CUE.  See November 2011 Brief.  Specifically, he contends that the RO should have based its decision on the evidence of record.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a CUE is found, a new, corrected decision must be issued, which "has the same effect as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  

The Board cannot at this time adjudicate the request to reopen the service connection claim for an acquired psychiatric disability because the outcome of this claim depends on whether the CUE claim is ultimately denied, or ultimately granted.  The Veteran must be afforded the opportunity to present evidence and argument regarding his newly raised CUE claim before the RO.  Only after that inextricably intertwined claim is resolved can the Board address the request to reopen the claim for service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also observes that there has not been adequate compliance with VA's duty to notify and assist the claimant in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act of 2000.  Specifically, an October 2006 notice letter did not provide information about the procedural history of the Veteran's service connection claim.  As a result, corrective notice is required to prevent any prejudice to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to develop and adjudicate the Veteran's claim of CUE in a March 1962 RO rating  decision denying service connection for a nervous condition.  If the benefit sought is not granted, and only if the Veteran completes a timely appeal as to the matter by filing a timely substantive appeal with the RO, should such issue be certified to the Board for appellate consideration. 

2. If the CUE claim is not granted, provide all required notification for the Veteran's request to reopen his claim for service connection for an acquired psychiatric disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

3. If the CUE claim has not been granted, after completing any additional necessary development, adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



